DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/027087 filed on September 21, 2020 in which Claims 1-13 are presented for examination.

Status of Claims
Claims 1, 7 and 13 have been amended.  Claims 14 and 16 have been cancelled.  Claims are 1-13, 15, 17 and 18 are pending, of which claim 1-18 are rejected under 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application 2012/0192008 A1) in view of Dutta (US Patent Application 2012/0023375) in view of Jewell (US Patent Application 2015/0358208) in view of Bhandarkar (US Patent Application 2019/0266070) in view of Montenegro (US Patent 5,619,645) in view of Jann (US Patent Application 2009/0199051) and further in view of Nulkar (US Patent Application 2010/0121908).

Claim 1, Suzuki teaches a method for acquiring system diagnostic information (View Suzuki ¶ 24, 72; analyzing unit), comprising: determining, according to determination that a received system alarm corresponds to a predefined to-be-monitored alarm, the received system alarm as a target system alarm (View Suzuki ¶6,  8, 67, 70, 72; alarm unit); determining a system module corresponding to the target system alarm based on a predefined mapping relationship between the system alarm and the system module (View Suzuki ¶ 24, 72; dependency); and acquiring the system diagnostic information belonging to the system module and associated with the target system alarm (View Suzuki ¶ 43, 66, 69; analysis result).

Suzuki does not explicitly teach the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; the system module comprises a file interface; the system module is one of multiple system modules, and wherein the relationship between the system alarm and the system module comprises a mapping between the predefined to-be-monitored alarm and the system module in a database and wherein the operation comprises a specific instruction that checks connectivity of a file interface.

However, Dutta teaches the system module is one of multiple system modules (View Dutta Fig. 2, ¶ 16, 27, 37, 51; database nodes), and wherein the relationship between the system alarm and the system module comprises a mapping between the predefined to-be-monitored alarm and the system module in a database stored in a storage apparatus (View Dutta Fig. 2, ¶ 6, 16, 37, 39, 40, 41; predefined threshold, generate performance alert).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with the system module is one of multiple system modules, and wherein the relationship between the system alarm and the system module comprises a mapping between the predefined to-be-monitored alarm and the system module in a database stored in a storage apparatus since it is known in the art that an alarm can be generated for a database error (View Dutta Fig. 2, ¶ 6, 16, 37, 39, 40, 41). Such modification would have allowed a system alarm to be received.

the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; the system module comprises a file interface; wherein the mapping between the to-be-monitored alarm and the system module is preset by a corresponding system developer responsible for developing and maintaining the system module; at least in part by reproducing a problem event using a relevant operation associated with the target system alarm, wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm; and wherein the operation comprises a specific instruction that checks connectivity of a file interface.

However, Jewell teaches wherein the mapping between the to-be-monitored alarm and the system module is preset by a corresponding system developer responsible for developing and maintaining the system module (View Jewell ¶ 4, 43; system administrator configures the monitoring system).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the mapping between the to-be-monitored alarm and the system module is preset by a corresponding system developer responsible for developing and maintaining the system module since it is known in the art that a system administrator can determine the alarm to be monitored (View Jewell ¶ 4, 43). Such modification would have allowed a system alarm to be monitored.

the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; the system module comprises a file interface; at least in part by reproducing a problem event using a relevant operation associated with the target system alarm, wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm; and wherein the operation comprises a specific instruction that checks connectivity of a file interface.


However, Bhandarkar teaches at least in part by reproducing a problem event using a relevant operation associated with the target system alarm (View Bhandarkar ¶ 74, 75; reproduce performance issue), wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm (View Bhandarkar ¶ 74, 75; activate trace).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with at least in part by reproducing a problem event using a relevant operation associated with the target system alarm, wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm since it is known in the art that a performance issue can be replicated using a trace (View Bhandarkar ¶ 74, 75). Such 

The combination of teachings above does not explicitly teach the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; the system module comprises a file interface; and wherein the operation comprises a specific instruction that checks connectivity of a file interface.

However, Montenegro teaches the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share (View Montenegro Col. 8 Line 60-Col. 9, Line 17; NFS error message).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share since it is known in the art that error message can be transmitted (View Montenegro Col. 8 Line 60-Col. 9, Line 17). Such modification would have allowed an error message to be transmitted when a user cannot access an NFS share.

The combination of teachings above does not explicitly teach the system module comprises a file interface; and wherein the operation comprises a specific instruction that checks connectivity of a file interface.

the system module comprises a file interface (View Jann ¶ 15, 59, 87; filesystem interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the system module comprises a file interface since it is known in the art that a filesystem interface can display an error (View Jann ¶ 15, 59, 87). Such modification would have allowed an error can be displayed for alarm in a database.

The combination of teachings above does not explicitly teach the operation comprises a specific instruction that checks connectivity of a file interface.

However, Nulkar teaches the operation comprises a specific instruction that checks connectivity of a file interface (View Nulkar ¶ 23, 36, 41; detect storage devices connected to file server via interface). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a specific instruction that checks connectivity of a file interface since it is known in the art that the connection of an interface can be detected (View Nulkar ¶ 23, 36, 41). Such modification would have allowed the connection of the file interface to be determined.




Claim 13 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Suzuki further teaches acquiring a system log entry of the system module corresponding to the target system alarm (View Suzuki ¶ 8, 14, 68, 76; log data); and determining the system diagnostic information based on the system log entry (View Suzuki ¶ 43, 66, 69; analysis result).

Claim 8 is the device corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Suzuki further teaches acquiring detection data by detecting the system module based on the target system alarm (View Suzuki ¶ 4, 6, 8, 24, 76; events/problem); and determining the system diagnostic information based on the detection data (View Suzuki ¶ 43, 66, 69; analysis result).

Claim 9 is the device corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Suzuki further teaches acquiring a system log entry of the system module corresponding to the target system alarm (View Suzuki ¶ 8, 14, 68, 76; log data); determining an operation associated with the target system alarm from the system log entry (View Suzuki ¶ 59, 65; problem dependent on software); acquiring a state of the system module when the operation is performed (View Suzuki ¶ 4, 6, 8, 24, 76; problematic data); and generating the detection data based on the state (View Suzuki ¶ 43, 66, 69; analysis result).

Claim 10 is the device corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Suzuki further teaches outputting, in response to receiving an event fed back by a user and associated with the target system alarm, the system diagnostic information for analysis (View Suzuki ¶ 43, 66, 69; analysis result).

Claim 11 is the device corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Suzuki further teaches the system module comprises at least one of the following: a (View Suzuki ¶ 8; event occurrence module).

Claim 12 is the device corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection Claim 6.

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 15.  Nulkar further teaches a specific instruction that checks connectivity of a server (View Nulkar ¶ 23, 36, 41; detect storage devices connected to file server via interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a specific instruction that checks connectivity of a server since it is known in the art that the connection of a server can be detected (View Nulkar ¶ 23, 36, 41). Such modification would have allowed the connection of the server to be determined.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application 2012/0192008 A1) in view of Dutta (US Patent Application 2012/0023375) in view of Jewell (US Patent Application 2015/0358208 in view of Bhandarkar (US Patent Application 2019/0266070) in view of Montenegro (US Patent 5,619,645) in view of Jann (US Patent Application 2009/0199051) in view of .

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 1.  Suzuki further teaches the system module comprises a server (View Suzuki ¶ 4, 21, 25; server system).
Suzuki does not explicitly teach wherein the relationship between the system alarm and the system module comprises a relationship between the to-be-monitored alarm and the server.
However, Wu teaches the relationship between the system alarm and the system module comprises a relationship between the to-be-monitored alarm and the server (View Wu ¶ 58, 163; monitor fault alarm reported from server).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the relationship between the system alarm and the system module comprises a relationship between the to-be-monitored alarm and the server since it is known in the art that an alarm from server can be detected (View Wu ¶ 58, 163). Such modification would have allowed an error from a server to be monitored.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application 2012/0192008 A1) in view of Dutta (US Patent Application 2012/0023375) in view of Jewell (US Patent Application 2015/0358208) in view of Bhandarkar (US Patent Application 2019/0266070) in view of Montenegro (US Patent 5,619,645) in view of Jann (US Patent Application 2009/0199051) in view of Nulkar (US Patent Application 2010/0121908) and further in view of Hatasaki (US Patent Application 2010/0121908).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings does not explicitly teach a specific instruction that checks a configuration state of a server.


However, Hatasaki teaches a specific instruction that checks a configuration state of a server (View Hatasaki ¶ 42; detect configuration status of server).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a specific instruction that checks a configuration state of a server since it is known in the art that the configuration of a server can be detected (View Hatasaki ¶ 42). Such modification would have allowed the configuration of the server to be confirmed.



Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
On pages 12-14, Applicant argues that the combination of teachings does not disclose or suggest the presently claimed features that acquire diagnostic information for a file interface module by checking connectivity of the file interface using an instruction that is determined based on a log entry associated with a system alarm indicating that a user cannot access an NFS share.
Examiner respectfully disagrees with Applicant.  Montenegro clearly teaches that an error message is returned when a user cannot access an NFS share, Col. 8, Line 60 – Col. 9, Line 17.  Also, Jann teaches that the system module includes a file interface, in Paragraphs 18, 59 and 87.  Therefore, Montenegro and Jann, in combination with the other references, teach that the diagnostic information is gathered by checking the connectivity of the file interface and sending an error message to the user when the NFS share cannot be accessed.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114